Title: Thomas Jefferson to James W. Wallace, 20 August 1814
From: Jefferson, Thomas
To: Wallace, James W.


          Dear Sir  Monticello Aug. 20. 14.
          I am very thankful to yourself and particularly so to mrs Wallace for the trouble you have been so kind as to take with mr Mason’s present of homespun. I sent to Culpeper C.H. a few days ago and recieved it safely,
			 as I did also the fish-saw for which my Hall is indebted to you as
			 for many previous curiosities. mrs Mason’s work puts us all to shame, for as yet we have not attempted beyond the coarse cloathing of our people. we hope however shortly to try something higher:
			 but not in flax; there is no thinking
			 of the single thread of that wheel after using Jennies from 24. to 40. threads.—we have
			 been in hopes of seeing you here,
			 and the more so as our most promising is absent
			 on a
			 tour of militia duty. we are in hourly expectation of great news from the
			 lakes, but whether good or bad will perhaps depend on the state of Chauncey’s fever, who I fear has been forced by public impatience before either his body or mind are sufficiently reinforced for such an encounter. Accept my friendly & respectful salutations.
          Th:
            Jefferson
        